Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 1 of 48 PageID #: 3423



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

                                               :
UNITED STATES OF AMERICA,                      :
                                               :
                     Plaintiff,                :
                                               :
             v.                                : Civil Action No.: 1:19-cv-01548-LPS
                                               :
SABRE CORPORATION,                             :
SABRE GLBL INC.,                               :
FARELOGIX, INC., and                           :
SANDLER CAPITAL PARTNERS V, L.P.,              :
                                               :
                     Defendants.               :
                                               :


                           DEFENDANTS’ POST TRIAL BRIEF


                              REDACTED PUBLIC VERSION



  Joseph O. Larkin (ID No. 4883)                 Daniel A. Mason (ID No. 5206)
  Veronica B. Bartholomew (ID No. 6224)          PAUL, WEISS, RIFKIND, WHARTON
  SKADDEN, ARPS, SLATE,                            & GARRISON LLP
    MEAGHER & FLOM LLP                           500 Delaware Avenue
  920 North King Street                          Suite 200
  P.O. Box 636                                   P.O. Box 32
  Wilmington, Delaware 19899                     Wilmington, Delaware 19899-0032
  Tel.: (302) 651-3000                           Tel: (302) 655-4410
  Email: joseph.larkin@skadden.com               Email: dmason@paulweiss.com
          veronica.bartholomew@skadden.com

  Attorneys for Defendants Sabre Corporation     Attorneys for Defendants Farelogix Inc.
  and Sabre GLBL Inc.                            and Sandler Capital Partners V, L.P.

  DATED: February 20, 2020
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 2 of 48 PageID #: 3424
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 3 of 48 PageID #: 3425
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 4 of 48 PageID #: 3426
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 5 of 48 PageID #: 3427
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 6 of 48 PageID #: 3428
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 7 of 48 PageID #: 3429
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 8 of 48 PageID #: 3430
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 9 of 48 PageID #: 3431
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 10 of 48 PageID #: 3432
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 11 of 48 PageID #: 3433
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 12 of 48 PageID #: 3434
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 13 of 48 PageID #: 3435
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 14 of 48 PageID #: 3436
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 15 of 48 PageID #: 3437
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 16 of 48 PageID #: 3438
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 17 of 48 PageID #: 3439
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 18 of 48 PageID #: 3440
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 19 of 48 PageID #: 3441
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 20 of 48 PageID #: 3442
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 21 of 48 PageID #: 3443
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 22 of 48 PageID #: 3444
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 23 of 48 PageID #: 3445
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 24 of 48 PageID #: 3446
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 25 of 48 PageID #: 3447
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 26 of 48 PageID #: 3448
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 27 of 48 PageID #: 3449
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 28 of 48 PageID #: 3450
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 29 of 48 PageID #: 3451
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 30 of 48 PageID #: 3452
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 31 of 48 PageID #: 3453
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 32 of 48 PageID #: 3454
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 33 of 48 PageID #: 3455
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 34 of 48 PageID #: 3456
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 35 of 48 PageID #: 3457
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 36 of 48 PageID #: 3458
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 37 of 48 PageID #: 3459
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 38 of 48 PageID #: 3460
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 39 of 48 PageID #: 3461
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 40 of 48 PageID #: 3462
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 41 of 48 PageID #: 3463
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 42 of 48 PageID #: 3464
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 43 of 48 PageID #: 3465
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 44 of 48 PageID #: 3466
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 45 of 48 PageID #: 3467
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 46 of 48 PageID #: 3468
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 47 of 48 PageID #: 3469
Case 1:19-cv-01548-LPS Document 245 Filed 02/20/20 Page 48 of 48 PageID #: 3470
